WILLIAMSBURG INVESTMENT TRUST October 5, 2011 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust 811-05685; 33-25301 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting andProxy Statement, to be furnished to shareholders of the FBP Value Fund and the FBP Balanced Fund, each a series of Williamsburg Investment Trust, in connection with a Special Meeting of Shareholders scheduled to be held on December 1, 2011. If you have any questions or comments concerning this filing, please telephone the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
